Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-13-2005

Eisenstein v. Ebsworth
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2549




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Eisenstein v. Ebsworth" (2005). 2005 Decisions. Paper 859.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/859


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                   NO. 04-2549
                                 ________________

                               IRWIN R. EISENSTEIN,
                                                 Appellant,

                                          v.

                MIRIAM EBSWORTH; MAUREEN SOGLUIZZO;
             SHERRY L. SILVER, et al, JOHN DOE(S); JANE DOES(S)

                     ____________________________________

                   On Appeal From the United States District Court
                            For the District of New Jersey
                              (D.C. Civ. No. 03-cv-05867)
                   District Judge: Honorable Dennis M. Cavanaugh
                            __________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   July 12, 2005

    Before: VAN ANTWERPEN, GREENBERG, and NYGAARD, Circuit Judges

                                 (Filed July 13, 2005)
                                 _________________

                                     OPINION
                                 _________________


PER CURIAM

      Appellant Irwin Eisenstein and Miriam Ebsworth, a defendant in the action below,

were divorced in November 1992. Eisenstein has vigorously contested the terms of the
divorce for over 10 years, including previously filing suit in federal district court, as set

forth in some detail in the opinions of the District Court. As a result, final equitable

distribution of the marital property still has not taken place. Eisenstein was subject to a

child support order issued by the Superior Court of New Jersey in Essex County. The

matrimonial matter eventually had to be transferred to Hudson County because Eisenstein

sued several Essex County judges. In October 2003, the Honorable Maureen Sogluizzo

of the Superior Court in Hudson County reinstated the child support order. Eisenstein

countered by filing suit once again in United States District Court for the District of New

Jersey, naming as defendants his ex-wife, the judge, and Sherry L. Silver, his ex-wife’s

attorney. Eisenstein asked for an order preventing the state court from collecting child

support.1

       The defendants moved to dismiss the complaint. In an order entered on April 26,

2004, the District Court granted Ebsworth’s motion to dismiss on the basis that

Eisenstein’s complaint was inadequate under Rule 8. The court also ordered Eisenstein to

show cause why he should not be sanctioned under Rule 11. In an order entered on May

21, 2004, the District Court granted Silver’s and Judge Sogluizzo’s motions to dismiss,

Silver’s on the basis of Rule 8 and Judge Sogluizzo’s on the basis of the Rooker-Feldman




   1
    The matrimonial matter, Ebsworth v. Eisenstein, Superior Court of New Jersey,
Hudson County, Docket No. FM-09-121-04, is pending in state court.

                                               2
doctrine.2 In an order entered on May 27, 2004, the District Court sanctioned Eisenstein

under Rule 11, and ordered him to pay $1,396.25 in attorneys fees and costs. Eisenstein

filed a notice of appeal from the orders entered on April 26, May 21, and May 27, and

paid the appellate docketing fees, resulting in the instant appeal.3 He also filed a motion

for reconsideration. The defendants filed additional requests for money sanctions. In

orders entered on June 8, 2004 and June 16, 2004, the District Court ordered Eisenstein to

pay an additional $532.25 and $750.00, respectively. In an order entered on June 28,

2004, the District Court denied the motion for reconsideration. Eisenstein filed no further

notices of appeal, amended or new.

       We will affirm. We review the dismissal of a case pursuant to Rule 8 for abuse of

discretion. In re: Westinghouse Securities Litigation, 90 F.3d 696, 702 (3d Cir. 1996).

The Federal Rules of Civil Procedure require that a complaint contain “a short and plain

statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. Pro.

8(a), and that each averment be “simple, concise, and direct,” Fed. R. Civ. Pro. 8(e)(1).

Eisenstein’s complaint was incomprehensible and failed to succinctly set forth the factual

basis for the claims and the legal cause of action on which the claims were based. The



   2
     See District of Columbia Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v.
Fidelity Trust Co., 263 U.S. 413 (1923).
   3
     The notice of appeal references an April 26 order and two orders from May 20. The
order entered on May 21 is dated May 20. There is no other order dated or entered on
May 20, but the order entered on May 27 is dated May 26, and we are confidant that
Eisenstein sought to appeal this order as well.

                                              3
District Court was not required to grant Eienstein leave to amend his complaint against

Ebsworth and Silver, see generally Westinghouse, 90 F.3d at 703, because he has

persisted in violating Rule 8 and he has previously been advised about the deficiencies in

his complaints.

       With respect to the complaint against Judge Sogluizzo, Eienstein plainly stated that

he sought to prevent the state court from collecting child support monies pursuant to an

order he believes was terminated by a different state court judge. He was asking the

District Court to review Judge Sogluizzo’s order, or orders, and to find that these orders

were in error. This is equivalent to using the federal courts as a forum to appeal a state

court judgment and falls squarely within the Rooker-Feldman doctrine, which applies to

“cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting district

court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 125 S. Ct. 1517, 1521-22 (U.S. 2005).

       As to the award of money sanctions, Rule 11 provides: "A sanction imposed for

violation of this rule shall be limited to what is sufficient to deter repetition of such

conduct or comparable conduct by others similarly situated. [T]he sanction may consist

of, or include, ... if imposed on motion and warranted for effective deterrence, an order

directing payment to the movant of some or all of the reasonable attorneys' fees and other

expenses incurred as a direct result of the violation." Fed. R. Civ. Pro. 11(c)(2). We



                                               4
review for abuse of discretion the initial decision to impose sanctions as well as the

specifics of fee awards. See Doering v. Union County Bd. of Chosen Freeholders, 857

F.2d 191, 195 (3d Cir. 1988).

       Before it imposed the sanctions, the District Court made the requisite finding that

Eisenstein’s complaint violated Rule 11, because he ignored the dismissal of his other

civil action, and the reason for that dismissal. Our review of the record under the abuse

of discretion standard leads us to affirm this finding. There simply was no legal or factual

basis for this additional lawsuit for the reasons set forth in the District Court’s thorough

opinions. With respect to the amount of the sanction, we have cautioned district courts

that a particularly relevant equitable factor to consider in sanctioning an individual is his

ability to pay. Moreover, courts must be careful not to impose money sanctions so great

that they are punitive. Id. at 196. The amount of money awarded in the order entered on

May 27 is not insignificant, but Eisenstein’s brief on appeal offers no reason to reverse or

modify the sanctions ordered by the District Court.

       We do not have jurisdiction over the orders entered on June 8, 2004 and June 16,

2004, directing Eienstein to pay additional sanctions in the amount of $532.25 and

$750.00. Because Eienstein filed his notice of appeal prior to the quantification of these

sanctions, see Napier v. Thirty or More Unidentified Federal Agents, 855 F.2d 1080,

1089 (3d Cir. 1988), he had to file an amended notice of appeal after the sanctions were




                                              5
quantified, id. at 1089-90, and he did not do so.4 We also do not have jurisdiction over

the order denying the motion for reconsideration. Fed. R. App. Pro. 4(a)(4)(B)(ii).

       Finally, Eisenstein has filed on appeal a motion “to remand and renew,” in which

he has argued that the defendants supplied false information to the District Court that

resulted in fraud. This is the same argument Eisenstein made in his motion for

reconsideration. The District Court did not find it persuasive, and neither do we. We

agree with the District Court that there is no merit whatever to Eisenstein’s allegations of

fraud, misconduct and deception.

       We will affirm the orders of the District Court entered on April 26, May 21, and

May 27, 2004 over which we have jurisdiction. Eisenstein’s “Rule 28(j) motion,” which

we construe as a motion to expand the record on appeal, his motion to certify questions of

state law to the state supreme court, and his motion to remand and renew, all are denied.




   4
     Even if Eisenstein had filed a timely amended notice of appeal of the order
quantifying further sanctions, his brief offers no reason to reverse or modify the sanctions
ordered by the District Court.

                                             6